Morphy, J.
The petitioner, a person of color, has brought this suit to assert his freedom, and for damages against the defendants, who, as the heirs at law of the late Henry D. Bridges, claim and detain him as their slave. He alleges that he is a free man of color, about twenty nine years' of age, and was horn in the District of Columbia; that at the age of eight or ten years he was by his sister put under the protection and in the service of lieutenant Delany, then of the said District; that he served as an ordinary seaman in the United States Navy, on hoard the frigate Constitution, from September, 1825, till July, 1828, when he was discharged at Boston, in the state of Massachusetts; that after his discharge, he returned to his native place, whence shortly after he was clandestinely, forcibly, and fraudulently sent to New Orleans by the said lieutenant Delany, as he believes, and sold as a slave, As the plaintiff has been held in slavery for a number of years previous to the institution of this suit, several successive calls in warranty are to be found in the record, whereby the divers vendors who owned him during this period, have been made parties to this action. The trial took place before a jury, who found in favor of defendants; after a fruitless endeavor on the part of plaintiff to have this verdict set aside, a judgment was entered up in conformity with it, from which he appealed.
The petitioner has failed to show either that he was born free, or that he has ever been emancipated; his evidence renders at most that probable which he should have established by positive proof, admitting that the witnesses make no mistake in point of identity. Their testimony shows that from the beginning of 1826 to July, *1731828, plaintiff was with them on hoard of the United States frigate Constitution, during which time he passed for and was considered by every one there as a free hoy, and that none hut free persons, or persons belived to be such, were engaged or received on hoard of vessels belonging to the United States Navy. Some of these witnesses say that the plaintiff, who was then very young, waited on Lieutenant Delany, as a servant, while others represent him as having been one of the crew; in whatever capacity he was on board, the shjtple fact of his having been there, and of his passing for a free ^person during a limited time, cannot conclude the defendants who hold him as a slave in good'faith and under a just title. It shows the belief which existed in the minds of these witnesses -that the plaintiff was free, but leaves us uninformed as to the evidence or grounds on which this belief rested; nor is it shown that the plaintiff has been in the possession of his freedom during the time, and under the circumstances, required by law to entitle him to it by prescription. Nothing that we can see in this record makes it our duty to interfere "with the verdict of the jury.

Judgment affirmed.